Case 2:17-cv-00140-WCB-RSP Document 301 Filed 01/31/19 Page 1 of 7 PageID #: 13384



                     IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF TEXAS
                              MARSHALL DIVISION

   CYWEE GROUP LTD.,                    §
                                        §
                 Plaintiff              §
                                        §
         v.                             §    NO. 2:17-CV-00140-WCB-RSP
                                        §
   SAMSUNG ELECTRONICS CO., LTD.        §
   AND SAMSUNG ELECTRONICS              §
   AMERICA, INC.,                       §
                                        §
                 Defendants.
                                        §

          DEFENDANTS SAMSUNG ELECTRONICS CO., LTD. AND SAMSUNG
          ELECTRONICS AMERICA, INC.’S SUR-REPLY IN OPPOSITION TO
           PLAINTIFF’S MOTION FOR LEAVE TO AMEND INFRINGEMENT
                     CONTENTIONS AND EXPERT REPORTS
Case 2:17-cv-00140-WCB-RSP Document 301 Filed 01/31/19 Page 2 of 7 PageID #: 13385



          CyWee had over two months to carefully analyze Qualcomm’s source code and deposed

   a Qualcomm witness specifically regarding that source code, but nonetheless failed to properly

   develop support for its infringement theory relating to Claim 10 of the ’978 Patent. CyWee

   obtained an extension of the expert report schedule so that it could incorporate what it learned.

   After all of that delay, however, CyWee cannot justify why its expert report failed to address

   each potentially relevant section of Qualcomm’s code. Therefore, Samsung respectfully requests

   that CyWee’s motion for leave be denied.

   I.     CyWee Excuses Regarding Its “Inability To Meet the Deadline” Are Irrelevant

          CyWee complains about the supposed difficulties it had obtaining Qualcomm’s sensor

   fusion source code, but it already obtained permission to serve an expert report regarding that

   code after the deadline. Therefore, those difficulties cannot justify its present request for leave.

   Any prejudice that may have been imposed on CyWee has already been remedied.

          CyWee now relies on excerpts from the transcript of Mr. Lnu’s deposition, but none of

   the testimony cited by CyWee refers to any question posed to Mr. Lnu to which information

   regarding whether

                                           would be responsive. A witness cannot be expected to

   answer a question that has not been asked. Notably, CyWee still does not explain why Samsung

   should have asked specific questions directed to Qualcomm’s source code functionality at the

   deposition, when Samsung had no information at that time regarding what source code CyWee

   would later allege practices the “obtaining” limitation of Claim 10 of the ’978 Patent.1




   1
     Both CyWee’s reply briefing here and its opposition to Samsung’s motion to strike CyWee’s
   indirect infringement allegations (Dkt. No. 294) rely on the incorrect presumption that Samsung
   should have divined CyWee’s theories of infringement despite CyWee’s failure to disclose those
   theories in its L.R. 3-1 disclosures.


                                                   -1-
Case 2:17-cv-00140-WCB-RSP Document 301 Filed 01/31/19 Page 3 of 7 PageID #: 13386



          In regard to Samsung’s conversation with Qualcomm, CyWee alleges that Samsung was

   obligated to reach out to Qualcomm to determine



                                   Dkt. No. 292 at 3. However, the relevant inquiry is whether one

   versed in the                               would be able to determine that

                     And, as explained in Samsung’s opposition to CyWee’s motion for leave, such

   an individual would readily make that determination because




                     Dr. Brown—CyWee’s expert that opined on Qualcomm’s sensor fusion source

   code—agrees that with that analysis. Ex. 8 at 107:16–108:12. Dr. Brown’s report could have

   offered opinions on both sections of code to account for any uncertainty, but it does not do so.

   II.    Further Amendment of CyWee’s Infringement Positions Would Prejudice Samsung
          and Derail the Case Schedule

          CyWee alleges that “Qualcomm’s code still infringes in the same manner in which

   CyWee’s expert has already opined it does” and that it only “seeks leave to cite the newly

   identified lines of Qualcomm code” that support a substantively identical infringement theory.

   Dkt. 292 at 1, n.3. In support of its position that its untimely attempt to amend will not prejudice

   Samsung, CyWee alleges that “[p]rior to filing its motion, CyWee offered to serve its proposed

   supplemental expert report and infringement contentions upon request, so that Samsung would

   have them well in advance of the deposition of CyWee’s expert, Dr. Brown.” Id. at 4. That
   2
     CyWee misguidedly relies on Samsung’s statement that its experts “noted a number of issues—
   including                                                                           to show that
   Samsung could not determine whether                                      . As discussed above,
   regardless of whether one can determine if that code is used, that inquiry is not relevant to
   whether CyWee could have timely disclosed its theories as to how
                   allegedly practice the “obtaining” limitation of Claim 10 of the ’978 Patent.


                                                   -2-
Case 2:17-cv-00140-WCB-RSP Document 301 Filed 01/31/19 Page 4 of 7 PageID #: 13387



   argument skirts the fact that CyWee did not ask to supplement its infringement contentions until

   after the December 3, 2018 deadline for rebuttal expert reports, and also relies on a false

   characterization of Samsung’s response to CyWee’s request to supplement. Further, it ignores

   CyWee’s continued failure to disclose details regarding its alternative infringement theory.3

          CyWee first asked whether Samsung would consent to CyWee’s belated supplementation

   of its infringement contentions to address its alternate infringement theory as to Qualcomm’s

   sensor fusion source code on December 12, 2018—more than a week after the December 3, 2018

   deadline for rebuttal expert reports. Although CyWee’s counsel states in his sworn declaration

   that “Samsung has never accepted [CyWee’s] offer or provided the courtesy of a response,”

   CyWee asked Samsung to “Please let us know by Friday whether Samsung agrees that CyWee

   may amend its infringement contentions,” and Samsung accordingly responded that Friday,

   stating that it did not agree to CyWee’s request to (again) amend its infringement contentions

   because the relevant deadlines had passed. Ex. 9 at 1.

          Further, CyWee still has not provided any analysis as to how the Accused Qualcomm

   Source Code Devices practice the “obtaining” limitation of Claim 10 of the ’978 Patent under its

   new (yet supposedly equivalent) infringement theory. Although CyWee claims that Dr. Brown

   disclosed CyWee’s relevant infringement theory during his deposition, Dr. Brown only stated the

   following during that deposition:4




   3
     CyWee did not otherwise disclose to Samsung the lines of code by which it intended to amend
   its infringement contentions until Dr. Brown’s deposition.
   4
     Dr. Brown also conceded that his opinion supporting CyWee’s allegation of how the alternate
   Qualcomm source code relied upon by CyWee                                              practices the
   “obtaining” limitation of Claim 10 of the ’978 Patent is not disclosed in his expert report.


                                                   -3-
Case 2:17-cv-00140-WCB-RSP Document 301 Filed 01/31/19 Page 5 of 7 PageID #: 13388



   Ex. 8 at 108:15–20. He provided no detail to support his claim that

                                       , despite the apparent difference in the content between those

   sections of source code as shown by comparing the source code originally relied upon by

   CyWee, which is reproduced in Samsung’s opposition, Dkt. No. 286 at 1, and the source code

   upon which it now relies, which is reproduced below:




          Finally, CyWee does not address the impact that its motion for leave would have on the

   impending deadlines to file dispositive motions and motions to strike expert testimony on

   February 6, which would at the least require Samsung to take another deposition of Dr. Brown

   and supplement Dr. Mercer’s rebuttal report on non-infringement. Those tasks would take weeks

   to complete, disrupting the March 19 deadline to serve pretrial disclosures and other subsequent

   deadlines in the current case schedule. Accordingly, Samsung respectfully requests that CyWee’s

   motion for leave be denied.

   III.   Conclusion

          CyWee blames Samsung for CyWee’s failure to adequately analyze Qualcomm’s sensor

   fusion algorithm and timely disclose its infringement theories directed to accused devices that

   implement that source code. However, for the reasons discussed above, only CyWee can be

   blamed for its failure to timely disclose its infringement theories. Samsung respectfully requests

   that CyWee’s motion for leave be denied.




                                                  -4-
Case 2:17-cv-00140-WCB-RSP Document 301 Filed 01/31/19 Page 6 of 7 PageID #: 13389



   DATED: January 25, 2019               Respectfully submitted,

                                         By: /s/ Christopher W. Kennerly
                                         Christopher W. Kennerly
                                         TX Bar No. 00795077
                                         chriskennerly@paulhastings.com
                                         PAUL HASTINGS LLP
                                         1117 S. California Ave.
                                         Palo Alto, California 94304
                                         Telephone: (650) 320-1800
                                         Facsimile: (650) 320-1900

                                         Barry Sher (pro hac vice)
                                         NY Bar No. 2325777
                                         barrysher@paulhastings.com
                                         Zachary Zwillinger (pro hac vice)
                                         NY Bar No. 5071154
                                         zacharyzwillinger@paulhastings.com
                                         PAUL HASTINGS LLP
                                         200 Park Avenue
                                         New York, New York 10166
                                         Telephone: (212) 318-6000
                                         Facsimile: (212) 319-4090

                                         Elizabeth L. Brann (pro hac vice)
                                         CA Bar No. 222873
                                         elizabethbrann@paulhastings.com
                                         PAUL HASTINGS LLP
                                         4747 Executive Drive, 12th Floor
                                         San Diego, California 92121
                                         Telephone: (858) 458-3000
                                         Facsimile: (858) 458-3005

                                         Melissa R. Smith
                                         TX Bar No. 24001351
                                         melissa@gillamsmithlaw.com
                                         GILLAM & SMITH, LLP
                                         303 S. Washington Ave.
                                         Marshall, TX 75670
                                         Telephone: (903) 934-8450
                                         Facsimile: (903) 934-9257

                                         Attorneys for Defendants
                                         SAMSUNG ELECTRONICS CO., LTD AND
                                         SAMSUNG ELECTRONICS AMERICA,
                                         INC.



                                       -5-
Case 2:17-cv-00140-WCB-RSP Document 301 Filed 01/31/19 Page 7 of 7 PageID #: 13390



                                    CERTIFICATE OF SERVICE

          I hereby certify that a true and correct copy of the foregoing document was filed

   electronically in compliance with Local Rule CV-5 on January 25, 2019. As of this date, all

   counsel of record had consented to electronic service and are being served with a copy of this

   document through the Court’s CM/ECF system under Local Rule CV-5(a)(3)(A) and by email.

                                                          /s/ Christopher W. Kennerly
                                                         Christopher W. Kennerly



                        CERTIFICATE OF AUTHORIZATION TO SEAL

          I hereby certify that under Local Rule CV-5(a)(7), the foregoing document is filed under

   seal pursuant to the Court’s Protective Order entered in this matter.

                                                         /s/ Christopher W. Kennerly
                                                         Christopher W. Kennerly




                                                   -6-
